IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAWN HEATH, §
§ No. 556, 2015
Defendant Below, §
Appel1ant, §
§ Court Below-Superior Court
v. § of the State of De1aware,
§ Cr. ]DNo. 0906014160
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: February 2, 2016
Decided: February 5, 2016

ORDER

This 5“‘ day of February 2016, it appears to the Court that, on January 15,
2016, the Chief Deputy Clerk issued a notice directing the appellant to show cause
why this appeal should not be dismissed for his failure to file an opening brief and
appendix in this matter on or before January 4, 2016, The appellant has not
responded to the notice to show cause within the required ten-day period and
therefore dismissal of this appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

BY THE COURT:

/s/ Rand}g J. Hollana’
Justice